Title: To Thomas Jefferson from Benjamin Galloway, 19 July 1803
From: Galloway, Benjamin
To: Jefferson, Thomas


          
            
              Sir,
            
            Hagers Town Washington County MarylandJuly 19th. 1803.
          
          The General Assembly of Maryland at their last Session gave Entertainment to a Bill entitled An Act for the better Administration of Justice &c &c &c; which they ordered to be published for the Consideration of the People. The Object contemplated by that Bill (if accomplished) is so fundamentally contrariant to my Ideas of Propriety; and the Consequences which must necessarily flow from the Enaction of that Bill into a Law; present themselves to my Understanding in so formidable a Point of View; that I have determined to use my utmost Endeavours to convince the Voters of Washington County, that the Bill as published ought not to be countenanced by them. I am sorry Sir to inform you, that in this opinion, I now am; and shall be opposed by some of the most respectable, and influencial Characters (Republicans) of said County. But Sir, “Nullius addictus jurare in verba Magistri”; The Salus Reipublicæ in my Judgment is endangered; and a strong Sense of Duty to my Country, and that alone, influences my Conduct on the present Occasion. In Truth the Bill was introduced into the Legislature by Men whose Intentions I well know, to be pure: but the want of professional Knowledge and Experience relative to the judicial Department of Government, have unfortunately placed them in a Situation, approximating to a Dilemma. I trust that no Citizen who has been a Witness to; or who is accurately informed of the Line of Conduct which I have steadily pursued, as a Politician through Life; will be induced to suspect my political Integrity; because I happen to differ in opinion (as to a State Measure) with some few Men in whose Company I have with great pleasure travelled on the Turnpike Road of Republicanism. Unable to meet my objections to “the Bill” on the ground of solid Argument, an Attempt will be made to deceive the People of this County into a Beleif, that I have deserted from the Standard of Republicanism; and am consequently unworthy of popular Trust or Confidence: i. e. in so many words; You Benjamin Galloway are not a Republican; “Because you will not unhesitatingly support the Bill alluded to”—I view that Bill as a “rudis indigestaq moles; non bene junctarum, Discordia semina Rerum”—I may have formed an erroneous Judgment—But most unquestionably I have a Right to express my opinion on any public Measure; and more especially so, on a Bill published by the Assembly for the Consideration of their Constituents unless it was the Intention of the Patrons of the Bill (which many of them now confess, is not perfect) that it should be supported by its Friends; but not opposed by its Enemies—such I cannot suppose to have been the Design of the Assembly— 
          Having premised that an attempt will be made (indeed it is now making, with no inconsiderable Activity) to establish a Position, derogatory to my political Character; I shall consider it as a signal Favour conferred on me by You Sir; if you will furnish me with an authenticated Copy, of a Letter written by Benjamin Galloway to Thomas Jefferson Vice President of US City of Washington, (which I think was) dated Novr. 30, 1800 but which I well remember to have delivered to Col: Smilie Pennsilvania; and which on his Return from the Session, he assured me, He had delivered to the Vice President. If Sir you can without a Waste of Time (which I presume is precious at this Crisis) lay your Hands on that Letter (I am told, you have for many years been in the practice of preserving all Letters written to you on the Subject of Politicks) and will suffer Mr Lewis to copy it; transmit the Copy to me, and to say, “that it is a true Copy of a Letter from Benjamin Galloway of Washington County Maryland to Thomas Jefferson Vice President of US. dated Novr 30th, 1800; which Letter is now in the Possession of Mr. Jefferson”; you will Sir confer an especial Favour, which will ever be remembered and acknowledged by Me— 
          I am Sir with high Consideration, and great personal Regard yrs. &c &c. &c.
          
            
              Benjamin Galloway
            
          
          
            PS. If I can obtain a copy of the Letter above referred to, I shall consider myself as armed with a Shield, whose Powers are amply sufficient to repel every Attack, that now is making, or that may be made on my political principles.
          
          
            BG.
          
        